DETAILED ACTION
Claims 1-2, 4-11, and 13-18 are pending in the instant application, Applicant amending claims 1 and 10.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Claim Objection
Claims 1-2, 4-11, and 13-18 are objected to for the following informality. The amended independent claims recite:
(vii) sending the yielded hold factor to a quality planner microservice by which the quality planner is preconfigured to distribute the agent recording segments of the interaction for evaluation, when the hold factor is above a preconfigured threshold or else to discard the agent recording segments,

The amendment includes a comma (“,”) between “interaction for evaluation” and “when the hold factor”. The Examiner understands that the condition of the hold factor is not a separate step but integral to the distribution step. As such, the amend claim will be read as:
(vii) sending the yielded hold factor to a quality planner microservice by which the quality planner is preconfigured to distribute the agent recording segments of the interaction for evaluation when the hold factor is above a preconfigured threshold or else to discard the agent recording segments,

without the comma. Appropriate correction is required.

Claim Rejections - 35 USC § 101
Claims 1-2, 4-11, and 13-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-2, 4-11, and 13-18 fall within a statutory class of process, machine, manufacture, or composition of matter. 

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
(iii) checking to determine if hold time has occurred in the received agent recording segments;

when it is determined that hold time has occurred:

(iv) calculating a hold ratio;

(v) calculating a conversation score based on the collected data fields;

(vi) dividing the calculated hold ratio by the calculated conversation score to yield a hold factor;

wherein, when it is determined that hold time has not occurred hold factor is zeroed.

These steps are abstract in nature because they are directed towards the mathematical calculations associated with measuring performance metrics of a customer service representative. Thus, claim 1 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Certain Methods of Organizing Human Activity are fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
This type of abstract idea is shown in claim 1 by:
(vii) sending the yielded hold factor to a quality planner microservice by which the quality planner is preconfigured to distribute the agent recording segments of the interaction for evaluation, when the hold factor is above a preconfigured threshold or else to discard the agent recording segments

These steps are abstract in nature because they are directed towards managing personal behavior or relationships or interactions between people associated with assessing a customer service representatives’ skill and performance and thus improving their skill and efficiency. Thus, claim 1 recites the abstract idea of Certain Methods of Organizing Human Activity. See MPEP 2106.04(a)(2)II.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
All the additional elements recited in claim 1 are:
A computerized-method for calculating a hold factor of an interaction in a call center, by which related agent recording segments may be filtered for evaluation, the computerized method comprising:

in a computerized system comprising a processor, a database of historical data related to interaction metadata and skills of agent, a database of interaction metadata; a memory to store the plurality of databases, said processor is configured to operate a Hold Factor Calculation (HFC) model for an interaction,  said operating of HFC model comprising:

(i) receiving agent recording segments of the interaction;

(ii) collecting data fields of: 
(a) skills of agent stored in the database of historical data;

(b) interaction metadata stored in the database of interaction metadata and in the database of historical database;

The Examiner evaluated these additional elements individually and in combination to determine whether they integrate the exception into a practical application in accordance with MPEP 2106.04(d)II. The claims do not integrate a practical application of the abstract idea because the additional elements do not integrate any interaction between the system and the subject of the abstract idea. Specifically, there is no integration of 1) the mathematical calculations associated with measuring performance metrics of a customer service representative or 2) managing personal behavior or relationships or interactions between people associated with assessing a customer service representatives’ skill and performance and thus improving their skill and efficiency with any additional elements beyond the recited generic computing embodiment.
Although the additional elements did limit the use of the abstract idea, the Federal Circuit explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (a generic computing embodiment) and thus fails to add an inventive concept to the claims. Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d at 1259, 120 USPQ2d at 1204. See MPEP 2106.05(h).
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims only included those identified above.
Although the further additional elements limit the use of the abstract idea, the Federal Circuit explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (a generic computing embodiment) and thus fails to add an inventive concept to the claims. Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d at 1259, 120 USPQ2d at 1204. See MPEP 2106.05(h).

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
Claim 1 recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 12, 25, and 45 and figure 2A.  
Although the additional elements limit the use of the abstract idea, the Federal Circuit explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (a generic computing embodiment) and thus fails to add an inventive concept to the claims. Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d at 1259, 120 USPQ2d at 1204. See MPEP 2106.05(h).
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims only included those identified above. 
Although the additional elements limit the use of the abstract idea, the Federal Circuit explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment (a generic computing embodiment) and thus fails to add an inventive concept to the claims. Affinity Labs of Texas v. DirecTV, LLC, 838 F.3d at 1259, 120 USPQ2d at 1204. See MPEP 2106.05(h).

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-2, 4-11, and 13-18 are not patent eligible under the Alice/Mayo analysis.

Claim Rejections - 35 USC § 103
Claims 1-2, 4-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Deole, US 2020/0177646, in view of Korenblit, US 2007/0198330, in further view of Spottiswoode, US 2015/0381810.

NOTE: Bold text is unamended claim language and bold underlined text is amended claim language.

AS TO CLAIM 1 
A computerized-method for calculating a hold factor of an interaction in a call center, by which related agent recording segments may be filtered for evaluation, the computerized method comprising:
in a computerized system comprising a processor, a database of historical data related to interaction metadata and skills of agent, a database of interaction metadata; a memory to store the plurality of databases, said processor is configured to operate a Hold Factor Calculation (HFC) model for an interaction,  said operating of HFC model comprising:
Deole (paragraphs 8-10 and 28) teaches concerning a computer embodiment and data concerning hold time analysis. Korenblit (paragraphs 51-53) teaches concerning agent skills.

(i) receiving agent recording segments of the interaction after the interaction has ended;
Deole (paragraph 28) teaches a real-time communication history database.

(ii) collecting data fields of: 
(a) skills of agent stored in the database of historical data;
Korenblit (paragraphs 51-53) teaches concerning agent skills.

(b) interaction metadata stored in the database of interaction metadata and in the database of historical data;
Deole (paragraph 29) teaches concerning data about data (metadata) of interactions. Korenblit (paragraphs 55-56) teaches concerning data about data (metadata) of agent skills.

(iii) checking to determine if hold time has occurred in the received agent recording segments;
Deole (paragraph 33) teaches concerning a hold manager. This hold manager determines as a first matter if a call is placed on hold.

when it is determined that hold time has occurred:
(iv) calculating a hold ratio;
Deole (paragraph 41) teaches the hold manager assessing if a previous maximum hold time was designated for the specific interaction. This previous established maximum hold time compared to the time already spent on hold and in consideration of extending the maximum hold time represents a functional equivalent of the hold ratio of the instant application. 
One having ordinary skill in the art at the time of the application understands from Deole that the analysis is functionally equivalent because the hold ratio of the instant application is best understood as a metric measuring the fraction of time the customer has been on hold compared to the total time the customer has been on the phone. The hold manager achieves this analysis in a slightly different manner by comparing existing maximum hold time to the total time and a newly predicted maximum hold time.

(v) calculating a conversation score based on the collected data fields;
Deole (paragraph 34-35) teaches hold reason codes, which allow the agent to annotate why the agent placed the customer on hold. The maximum hold time is a function of hold reason codes (as well as other metrics, such as the customer's previous communication session history, based one or more other customer's prior communication history where the other customer's profiles closely/partially match that of the customer's profile)
The system of Deole uses hold reason codes as a functional equivalent of the instant applications conversation score, as both the hold reason codes and the conversation score are used to assess the complexity associated with a specific customer interaction. As such, one having ordinary skill in the art understands from Deole that calculating the effect of hold reason codes is the equivalent structure to calculating a conversation score. This is because they both assess the degree of difficulty associated with a specific conversation.

(vi) dividing the calculated hold ratio by the calculated conversation score to yield a hold factor;
Deole (paragraphs 42-44 and 51) teaches the use of maximum hold time as a functional equivalent of hold factor. This is shown by the usage of the maximum hold time as a functional way of measuring the quality of the agent’s ability to solve the customer’s problem. The shorter the maximum hold time, the more efficient the agent must be. Similarly, in the instant application, the lower the yielded hold factor, the more efficient the agents must be.

(vii) sending the yielded hold factor to a quality planner microservice by which the quality planner is preconfigured to distribute the agent recording segments of the interaction for evaluation when the hold factor is above a preconfigured threshold or else to discard the agent recording segments,
Deole does not explicitly teach, but Korenblit (paragraphs 26 and 53) teaches assessing agent performance metrics for evaluation of the quality of the agent’s work.
Deole nor Korenblit explicitly teach concerning data filtering (the step of removing poor data before conducting analysis, such as the amended claim language of removing recorded call segments if below a hold factor threshold, as that interaction is not suitable for evaluation, as understood from Applicant’s as-filed specification, paragraph 70).
However, Spottiswoode (paragraph 138) teaches screening data against a performance threshold (the hold factor threshold of the instant application) to remove data that is not suitable for consideration.
Deole and Korenblit are both directed to assessing call center efficiency and call agent effectiveness. As such, they are complementary prior art. It would be obvious to one having ordinary skill in the art at the time of the application to combine the teachings of Deole and Korenblit. The motivation is to ensure that call center quality and efficiency is improved as much as possible.
Deole, Korenblit, and Spottiswoode are all directed to assessing call center efficiency and call agent effectiveness. As such, they are complementary prior art. It would be obvious to one having ordinary skill in the art at the time of the application to combine the teachings of Deole, Korenblit, and Spottiswoode. The motivation is to best monitor and maintain agent knowledge, skills, and abilities in their job.

wherein, when it is determined that hold time has not occurred hold factor is zeroed;
Deole (paragraph 33) teaches how the system handles a call which is never placed on hold.

wherein the conversation score is calculated by:
(a) calculating a weighted average of the collected skills of agent data fields to yield an aggregated skills score;
(b) assigning a skill-set level based on the yielded aggregated skills score according to a preconfigured table level of skill-set;
Neither Deole nor Korenblit teach concerning assessing granular levels of skill of agents. However, Spottiswoode (paragraph 67-69) teaches assessing agent performance data across multiple dimensions. The performance data is then compared to preconfigured values of performance ranges.
Deole, Korenblit, and Spottiswoode are all directed to assessing call center efficiency and call agent effectiveness. As such, they are complementary prior art. It would be obvious to one having ordinary skill in the art at the time of the application to combine the teachings of Deole, Korenblit, and Spottiswoode. The motivation is to best monitor and maintain agent knowledge, skills, and abilities in their job.

(c) calculating a weighted average of the collected interaction data fields to yield an aggregated complexity score;
(d) assigning a complexity-level of the interaction based on the yielded aggregated complexity score according to a preconfigured table level of complexity;
Neither Deole nor Korenblit teach concerning assessing granular levels of complexity. However, Spottiswoode (paragraph 83 and 118-120) teaches partitioning callers into groupings based on complexity. These partitions are then assessed against the agents to aggregate the overall complexity of the various callers.
Deole, Korenblit, and Spottiswoode are all directed to assessing call center efficiency and call agent effectiveness. As such, they are complementary prior art. It would be obvious to one having ordinary skill in the art at the time of the application to combine the teachings of Deole, Korenblit, and Spottiswoode. The motivation is to best monitor and maintain agent knowledge, skills, and abilities in their job.

(e) calculating a total duration of allowed hold times based on the assigned score for skill-set of an agent and based on the determined complexity-level of the interaction;
Deole (paragraph 34-35) teaches hold reason codes, which allow the agent to annotate why the agent placed the customer on hold. The maximum hold time is a function of hold reason codes (as well as other metrics, such as the customer's previous communication session history, based one or more other customer's prior communication history where the other customer's profiles closely/partially match that of the customer's profile).

(f) summing the assigned score for skill-set of an agent, the determined complexity-level and the calculated total number of allowed hold times to yield a conversation score.
Deole (paragraphs 42-44 and 51) teaches the use of maximum hold time as a functional equivalent of hold factor. This is shown by the usage of the maximum hold time as a functional way of measuring the quality of the agent’s ability to solve the customer’s problem. The shorter the maximum hold time, the more efficient the agent must be. Similarly, in the instant application, the lower the yielded hold factor, the more efficient the agents must be.

AS TO CLAIM 2 (of 1) 
the hold ratio is calculated by:
(a) identifying one or more hold times in each segment of the received agent recording segments to measure a duration of each identified hold time and to sum the measured duration of the one or more hold times to a total hold time in the interaction;
(b) measuring a total duration of the received agent recording segments of the interaction;
(c) calculating a hold ratio by dividing the total hold time by the total duration
Deole (paragraph 41) teaches the hold manager assessing if a previous maximum hold time was designated for the specific interaction. This previous established maximum hold time compared to the time already spent on hold and in consideration of extending the maximum hold time represents a functional equivalent of the hold ratio of the instant application. 
One having ordinary skill in the art at the time of the application understands from Deole that the analysis is functionally equivalent because the hold ratio of the instant application is best understood as a metric measuring the fraction of time the customer has been on hold compared to the total time the customer has been on the phone. The hold manager achieves this analysis in a slightly different manner by comparing existing maximum hold time to the total time and a newly predicted maximum hold time.

AS TO CLAIM 4 (of 1) 
wherein the data fields of skills of agent includes at least one of: proficiency level; First Call Resolut1on (FCR) rate; technical expertise; patience; resourcefulness; multitasking; and any combination thereof.
Deole does not teach, but Korenblit (paragraph 31) teaches  multiple metrics including first call resolution.

AS TO CLAIM 5 (of 1) 
wherein the data fields of interaction includes at least one of: Average Handling Time (AHT); timeline of customer ticket; complexity of customer questions and concerns; number of agents involved in the interaction; and any combination thereof.
Deole does not teach, but Korenblit (paragraphs 38 and 74) teaches concerning call timeline.

AS TO CLAIM 6 (of 1) 
wherein the distributed interaction for evaluation is reviewed by an evaluator for due consideration and follow-on remedial measures to enhance call center and agent’s efficiency
Deole does not explicitly teach, but Korenblit (paragraph 30) teaches assessing agent performance metrics in order to improve agent quality scores. 
Deole and Korenblit are both directed to assessing call center efficiency and call agent effectiveness. As such, they are complementary prior art. It would be obvious to one having ordinary skill in the art at the time of the application to combine the teachings of Deole and Korenblit. The motivation is to ensure that call center quality and efficiency is improved as much as possible.

AS TO CLAIM 7 (of 6) 
wherein the due consideration is selected from at least one of: (a) identifying low level of performance of agents; (b) identifying high attrition rate; and (c) identifying ineffective knowledge base.
Deole does not explicitly teach, but Korenblit (paragraph 27) teaches assessing agent performance metrics for evaluation of an agent’s skill or knowledge gaps. 
Deole and Korenblit are both directed to assessing call center efficiency and call agent effectiveness. As such, they are complementary prior art. It would be obvious to one having ordinary skill in the art at the time of the application to combine the teachings of Deole and Korenblit. The motivation is to ensure that call center quality and efficiency is improved as much as possible.

AS TO CLAIM 8 (of 6) 
wherein the follow-on remedial measures are selected from at least one of: (a) assigning agents to a coaching plan based on the identified low level of performance; (b) solving related issues to agents discontent; and (c) amending the knowledge base to be effective for the interactions.
Deole does not explicitly teach, but Korenblit (paragraph 66) teaches assessing agent performance and then reassessing to improve the agent’s knowledge retention. 
Deole and Korenblit are both directed to assessing call center efficiency and call agent effectiveness. As such, they are complementary prior art. It would be obvious to one having ordinary skill in the art at the time of the application to combine the teachings of Deole and Korenblit. The motivation is to ensure that call center quality and efficiency is improved as much as possible.

AS TO CLAIM 9 (of 1) 
wherein the yielded hold factor is a value between zero and one, and wherein when the value is closer to one it is an indication that the call center is not efficient.
Deole (paragraphs 42-44 and 51) teaches the use of maximum hold time as a functional equivalent of hold factor. This is shown by the usage of the maximum hold time as a functional way of measuring the quality of the agent’s ability to solve the customer’s problem. Thus, the shorter the maximum hold time, the more efficient the agent must be. Similarly, in the instant application, the lower the yielded hold factor, the more efficient the agents must be.

AS TO CLAIMS 10-11 and 13-18 
The claims recite elements substantially similar to those recited in claims 1-2 and 4-9. Thus, the art and rationale of claims 1-2 and 4-9 applies. 

Response to Arguments
Applicant's arguments filed March 8, 2022 have been fully considered but they are not persuasive or are moot in light of the new grounds of rejection.

Concerning the rejection under 35 USC 101:
Applicant argues that the claims are patent eligible because “the Applicant assets that the yielded hold factor reflects inefficiencies of a contact center which impact the contact center Key Performance Indicators” (Response, page 9).
This argument is unpersuasive because as shown by the CAFC in buySAFE v Google, in which they held that:
“In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow.” (page 5)  

“The dependent claims’ narrowing to particular types of such relationships, themselves familiar, does not change the analysis. This kind of narrowing of such long-familiar commercial transactions does not make the idea non-abstract for section 101 purposes. See Mayo, 132 S. Ct. at 1301. The claims thus are directed to an abstract idea.” (page 9) and

“At best, that narrowing is an ‘attempt[] to limit the use’ of the abstract guarantee idea ‘to a particular technological environment,’ which has long been held insufficient to save a claim in this context. See Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294; Bilski, 561 U.S. at 610–11; Diehr, 450 U.S. at 191.”

The calculation of the KPI is a fundamental portion of the abstract idea which forms the basis of the 101 rejection. As such, an improved abstract idea is still an abstract idea and patent ineligible. 

Concerning the rejection under 35 USC 103:
Applicant argues that the amended claim language is not taught by the cited prior art. This argument is moot in light of the new grounds of rejection above.
Additionally, Applicant’s argument in this instance ignores the combination of teachings and instead argues that the overall claim is not taught by any individual reference.  This argument is unpersuasive, as "[o]ne cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).”  See MPEP 2145(IV).

Examiner's Note 
Regarding KSR for rejections under 35 U.S.C. 103. In replying to this action, the Examiner requests Applicant include a line of argument (in the alternative, if desired) following one of the lines of reasoning given by the Court in the KSR decision:
(1) one of ordinary skill in the art could not have combined the claimed elements by known methods (e.g., due to technological difficulties);
(2) the elements in combination do not merely perform the function that each element performs separately; or
(3) the results of the claimed combination were unexpected.

Arguments along these lines of reasoning are given great consideration in overcoming a finding of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623